Citation Nr: 1120707	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-35 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 24, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970, including combat service in Vietnam, and his decorations include the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for the Veteran's PTSD and assigned an initial disability rating of 70 percent, effective August 10, 2006.  In a September 2007 rating decision, the RO granted the Veteran an earlier effective date of July 24, 2006, for his service-connected PTSD.  The Veteran continued to appeal for an even earlier effective date. 


FINDINGS OF FACT

1.  On July 24, 2006, the RO received a congressional inquiry regarding the status of the Veteran's claim of entitlement to service connection for PTSD.

2.  In correspondence received on August 10, 2006, the Veteran filed a formal claim of entitlement to service connection for PTSD.

3.  In a February 2007 rating decision, service connection for PTSD was granted, effective August 10, 2006.

4.  In a subsequent September 2007 rating decision, the RO granted an earlier effective date of July 24, 2006, for the Veteran's service-connected PTSD.

5.  The Veteran did not submit a claim, either formal or informal, for service connection for PTSD, prior to July 24, 2006.


CONCLUSION OF LAW

Entitlement to an effective date prior to July 24, 2006, for the grant of service connection for PTSD, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's PTSD claim arises from his disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Here, the Veteran's STRs and post-service VA and private outpatient treatment records have been obtained by the VA.  The Veteran was afforded the opportunity for a personal conference with a Decision Review Officer at the RO in September 2007.  He has also been provided a VA examination for his PTSD.  

The Veteran contends that there are additional VA post-service treatment records from the local Vet Center that have not been obtained.  The RO contacted the Vet Center in the Southeast Region for the purpose of obtaining these records.  In a statement dated in July 2007, the Vet Center determined that the Veteran's post-service treatment records were unavailable.  The Veteran was informed of this negative response at his DRO Conference in September 2007.  He did not submit any pertinent evidence in response to being notified at his DRO Conference.  VA, however, was able to obtain two opinions from the Vet Center dated in February 2006 and January 2007.  Thus, the Board does not have notice of any additional relevant evidence that is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further notice to the Veteran or assistance to the Veteran with the development of evidence is required.

The Veteran asserts that an earlier effective date for service connection for PTSD is warranted because his VA readjustment counselor was supposed to have filed his original claim in September 2003 and because the medical evidence shows that he had PTSD prior to the effective date of service connection.  

On July 24, 2006, the RO received a congressional inquiry regarding the status of the Veteran's claim of entitlement to service connection for PTSD.  In correspondence received on August 10, 2006, the Veteran filed a formal claim of entitlement to service connection for PTSD, which represents the earliest formal claim of record.  

In a February 2007 rating decision, service connection for PTSD was granted, effective August 10, 2006.  In a subsequent September 2007 rating decision, the RO granted an earlier effective date of July 24, 2006, for the Veteran's service-connected PTSD.  The Veteran contends that he is entitled to an effective date earlier than July 24, 2006, for this award of service connection for PTSD.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

In the present case, the Veteran separated from the active military service in August 1970.  He does not contend that he submitted a claim of entitlement to service connection for PTSD within one year of his discharge from the active military service.  Therefore, assignment of an effective date back to the day following discharge is not authorized by the laws governing Veterans' benefits.  

The Veteran instead contends that his private physician, Dr. C.E.S., a private psychotherapist who was contracted out by the Vet Center for the Veteran Readjustment Counseling Services Program, stated that she would file a service connection claim for the Veteran's PTSD with VA in 2003.  Dr. C.E.S. did not file the claim with VA.  This is not in dispute.  However, the Veteran contends that he should be entitled to an earlier effective date of 2003 for his service-connected PTSD, since Dr. C.E.S. was a VA-contract employee and the Veteran believes he filed a verbal claim with her.  

The claims file currently contains private treatment records dated in 2003 from Dr. C.E.S.  These records describe the Veteran's current psychological state, but make no mention of Dr. C.E.S. intending to file or filing a claim for the Veteran for VA compensation.  Further, the claims file does not contain any additional documents submitted by Dr. C.E.S. regarding filing a claim for service connection for PTSD for the Veteran.  Instead, the first evidence of an intention by the Veteran to file a claim for service connection for PTSD is documented in a July 2006 congressional inquiry.  

In this regard, the Board observes that it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); see also King v. Shinseki, 23 Vet. App. 464, 469 (2010).

Here, the RO granted service connection and a 70 percent evaluation effective the date the Veteran's original claim of service connection for PTSD was filed with VA on his behalf by a Member of Congress.  See 38 C.F.R. § 3.155.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Here, because the Veteran did not file a formal or informal claim of service connection prior to July 24, 2006, VA is precluded, as a matter of law, from granting an effective date of service connection prior to July 24, 2006.  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  

In reaching this conclusion, the Board does not wish in any way to diminish the Veteran's heroic and well-decorated Vietnam combat service, for which he was awarded the Purple Heart Medal.  Although the Board is sympathetic to his claim, because the Veteran did not submit a claim, either formal or informal, for service connection for PTSD, prior to July 24, 2006, the Board it is without authority to grant his claim on an equitable basis, and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

Entitlement to an effective date earlier than July 24, 2006, for an award of service connection for PTSD is denied.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


